 

 

   
      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AEC Or ALTY FILED
DOT #:
men we yooh a

 

JERMAIN DELESTON,

 

 

Plaintiff,

ORDER

-against-
19-CV-5099 (PGG)(KNF)
CORE ORGANIC INC d/b/a PLEROMA, AND
SLG 220 NEWS LESSEE LLC,
Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the telephonic status conference scheduled previously in
the above-captioned action for February 10, 2020, shall be held on February 13, 2020, at
5:00 p.m. Counsel to the parties shall call (888) 557-8511, and, thereafter, enter access code
4862532.

Dated: New York, New York SO ORDERED:

January 8, 2020
[Chet Cort hamervee 0 Pr
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
